Detailed Action
Summary
1. This office action is in response to the amendment filed on December 17, 2020. 
2.  Claims 1-7 are pending and has been examined. 
Notice of Pre-AIA  or AIA  status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double patenting
4. Applicant has filed terminal disclaimer. Claims 1-7 are allowable over ODP rejection since the terminal disclaimer filed on 12/17/2020 is approved. 
Allowable subject matter
5. Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “a voltage sensor having a sensor output and first and second sensor inputs, the first sensor input coupled to the first output, the second sensor input coupled to the second output, and the voltage sensor configured to generate an output voltage at the sensor output responsive to a difference between the first voltage and the second voltage; and a converter controller having a controller input, first controller outputs and second controller outputs, the controller input coupled to the sensor output, the first controller outputs coupled to the first control inputs, the second controller outputs coupled to the second control inputs, and the converter controller configured to: based on a targeted output voltage, generate the first control signals at the first controller outputs, and generate the second control signals at the second controller outputs; and adjust the second control signals at the second controller outputs responsive to the output voltage being outside a threshold range of the targeted output voltage."
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2-7,  claims 2-7 depend from claim 1, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact information
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY G TIKU whose telephone number is (571)272-6898. The examiner can normally be reached on Monday to 8:30AM-6:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
/SISAY G TIKU/
Examiner, Art Unit 2838





	/THIENVU V TRAN/                                                                    Supervisory Patent Examiner, Art Unit 2839